     Case 2:18-mc-00048 Document 46 Filed 10/09/19 Page 1 of 2 PageID #: 197



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITSBURGH, PA,

                       Plaintiff,                      Civil Action No. 2:18-MC-00048
v.
                                                       Judgment originally entered in the United
                                                       States District Court, Southern District of
                                                       New York, Case No. 1:17-cv-01329-PAC

SOUTHERN COAL CORPORATION,

                       Defendant.
  DEFENDANT SOUTHERN COAL CORPORATION’S NOTICE OF WITHDRAWAL
                  AND SUBSTITUTION OF COUNSEL

       Defendant, Southern Coal Corporation, pursuant to Rule 83.4 of the Southern District of

West Virginia Local Rules of Civil Procedure, hereby advises the Court and Counsel that John F.

Hussell, IV, John D. “Jody” Wooton, Jr., Andrew L. Ellis, and the law firm of Wooton, Davis,

Hussell & Ellis, PLLC, will withdraw as counsel for the Defendants and that Christopher D.

Pence of the law firm Hardy Pence, PLLC will substitute as counsel for the Defendants.


       Pursuant to the provisions of Local Rule 83.4, Undersigned counsel further certify:

       (1) the withdrawal and substitution will not delay the trial or other progress of the case; and

       (2) the notice is filed and served at least 90 days before trial.




                                               SOUTHERN COAL CORPORATION,
                                                 By Counsel
   Case 2:18-mc-00048 Document 46 Filed 10/09/19 Page 2 of 2 PageID #: 198




       /s/ John F. Hussell, IV
John F. Hussell, IV - WV Bar No. 6610

       /s/ John D. Wooton, Jr.
John D. (Jody) Wooton, Jr. – WV Bar No. 10571

       /s/ Andrew L. Ellis
Andrew L. Ellis – WV Bar No. 10618
WOOTON, DAVIS, HUSSELL & ELLIS, PLLC
P.O. Box 3971
Charleston, West Virginia 25339
(304) 345-0709
Fax: (304) 345-4607
John.Hussell@wwdhe.com
Jody.Wooton@wwdhe.com
Drew.Ellis@wwdhe.com
Counsel for Defendant
